DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 18, 2022 in which claims 1-20 are presented for examination.
Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 18, 2022.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 recites “the wear”, which could read as – the wear guard --, since it appears that “the wear” and “the wear guard” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the raised articulations have a quadrilateral geometry and are arranged in rows arranged parallel with a width of the footwear article and columns arranged parallel with a length of the footwear article”, which is indefinite since it is unclear as to which raised articulations claim 9 is referring to. Claim 7 recites that the vamp wear guard and the heel guard are each adapted with raised articulations, therefore, it is unclear if the raised articulations recited in claim 9 are referring to a. the vamp wear guard, b. the heel guard or c. both the vamp wear guard and the heel guard. 
Claim 11 recites “the rows of the raised articulations of the vamp wear guard”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites “the columns of the raised articulations are linear”, which is indefinite since it is unclear as to which columns the raised articulations recited in claim 11 are referring to. Claim 7 recites that the vamp wear guard and the heel guard are each adapted with raised articulations, therefore, it is unclear if the columns of raised articulations recited in claim 11 are referring to a. the vamp wear guard, b. the heel guard or c. both the vamp wear guard and the heel guard. 
Claim 12 recites “the raised articulations of an outermost column of each of the first wing and the second wing”, there is insufficient antecedent basis for limitation in the claim. 
Claim 12 recites “the raised articulations of an outermost column of each of the first wing and the second wing”, which is indefinite since it is unclear as to what is being claimed. As claimed “the raised articulations of an outermost column of each of the first wing and the second wing” are not claimed in relationship to something else, ie: another structure. 
Claim 12 recites “the outermost column of each wing extending along a bite line of a sole structure of the footwear article at either side of the footwear article”, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the outermost column of each wing extending along a bite line of a sole structure of the footwear article at either side of the footwear article, have flat upper surfaces”, which is indefinite since it is unclear as to how the outermost column has flat upper surfaces. Based on Applicant’s Specification, see [0111], it appears that that the raised articulations that make up the outermost column have flat upper surfaces. For purposes of examination, Examiner is interpreting the limitation as such.
Claim 14 recites “the raised articulations of a bottom row of the heel guard”, there is insufficient antecedent basis for this limitation in the claim. While claim 9 introduces that the raised articulations are arranged in rows arranged parallel with a width of the footwear article, there is no recitation that requires the heel guard to include raised articulations. 
Claim 16 recites “the raised articulations of a central column of the heel guard”, there is insufficient antecedent basis for this limitation in the claim. While claim 9 introduces that the raised articulations are arranged in columns arranged parallel with a length of the footwear article, there is no recitation that requires the heel guard to include raised articulations.
Claim 16 recites “the columns of the raised articulations on either side of the central column”, there is insufficient antecedent basis for this limitation in the claim. While claim 9 introduces that the raised articulations are arranged in columns arranged parallel with a length of the footwear article, there is no recitation that requires the heel guard to include raised articulations.
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (2003/0167658).
Regarding claim 7, Davis teaches, A footwear article (1, figure 1), comprising: an upper (4, [0018], figure 1); and a wear guard configuration including a vamp wear guard (12, [0018], figures 1 and 3C) and a heel guard (14, [0019], [0018], figures 1 and 3A-3C, note: reference number 14 is missing from the figures), each of the vamp wear guard and the heel guard adapted with raised articulations arranged in a grid pattern (12 and 14 are each adapted with 11 arranged in a grid pattern, [0018], [0019], figures 1 and 3A-3C).
Regarding claim 8, Davis teaches, wherein the vamp wear guard extends across a metatarsal phalangeal joint region of the footwear article and abuts a bite line of a sole structure of the footwear article at sides of the footwear article (12 extends across a metatarsal phalangeal joint region of 1 and abuts a bite line of 2 of 1 at sides of 1, figures 1 and 3A-3C) and wherein the heel guard is positioned between a heel region and a collar of the upper at a rear side of the footwear article (14 is positioned between a heel region and a collar of the upper at a rear side of 1, [0018], [0019], figures 1 and 3A-3C).

Regarding claim 9, Davis teaches, wherein the raised articulations have a quadrilateral geometry and are arranged in rows arranged parallel with a width of the footwear article and columns arranged parallel with a length of the footwear article (11 have a quadrilateral geometry and 11 of 14 are arranged in rows arranged parallel with a width of 1 and columns arranged parallel with a length of 1, [0007], figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2018/0042337) in view of Griswold et al. (3,102,347)[Griswold].
Regarding claim 1, Davis teaches, A footwear article (10, figure 1), comprising: an upper (14, [0011], figure 1); and a wear guard arranged across a vamp of the upper (26, [0013], [0015], [0016], [0017], figures 2 and 3), the wear guard extending across a width of the vamp to abut a perimeter of a sole structure of the footwear article (“a metatarsal protector 26 is located in the raised portion of the metatarsal covering region”, [0013], “the lower periphery edges 40, 44 of the inside lower wing portion and the outside lower wing portion are between 0.125 to 1.0 inches from a top edge of the sole. More particularly the lower periphery edges of the inside lower wing portion and the outside lower wing portion are between 0.25 to 0.5 inches from a top edge of the sole”, [0017], therefore, 26 extends across a width of 18 to abut a perimeter of 12 of 10, [0011],  figures 2 and 3, Examiner notes: the term “abut” is very broad and merely means “To touch or end at one end or side; lie adjacent”, therefore 26 abuts a perimeter of 12 as claimed), wherein the wear guard is configured with a grid pattern of raised articulations (26 is configured with a grid pattern of 50, [0012], [0013], figures 1-3). 
While Davis discloses 26 as being “spaced away from the top edge 44 of the sole”, [0017], Davis further discloses with regards to the lower periphery of 26 that “It should be appreciated that many alternative embodiments are possible”, [0017], Davis fails to teach, the wear guard extending entirely across a width of the vamp.
Griswold, footwear with instep guards, Col. 1 ln. 8-9, teaches, the wear guard extending entirely across a width of the vamp (“An instep guard according to the present invention, indicated at 7, is applied to the shoe over the instep thereof…guard 7 having downwardly depending side portions that are secured to the sole of the shoe about midway between the shank and the toe as by sewing or the like”, Col. 2 ln. 30-35, therefore, 7 extends entirely across a width of the vamp, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wear guard of Davis as extending entirely across a width of the vamp as taught by Griswold in order to provide a wear guard that has complete protection to the user on each side of the footwear. 
Regarding claim 2, the combined references teaches, wherein the wear guard has a central portion coupled to a first wing along a first side and a second wing along a second, opposite side, and wherein the central portion, the first wing, and the second wing form a single, continuous structure (Davis, 26 has 32 coupled to 34 along a first side and 36 along a second, opposite side, and wherein 32, 34 and 36 form a single, continuous structure, [0013], [0015], [0016], figures 1-3).

Regarding claim 3, the combined references teach, wherein the central portion of the wear guard is positioned on top region of the vamp, above a metatarsal phalangeal region wherein the central portion has a shorter overall length than the first wing or the second wing, the length defined along a length of the footwear article (Davis, “the metatarsal protector 26 includes a middle portion 32 connected between an inside lower wing portion 34 and an outside lower wing portion 36. In the depicted embodiment, the middle portion 32 and lower wing portions 34, 36 are arranged such that the metatarsal protector includes an arched shaped cross sectional profile”, [0015], therefore, 32 has a shorter overall length than 34 or 36, the length defined along a length of 10, figures 1-3).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2018/0042337) in view of Griswold et al. (3,102,347)[Griswold] in view of Gesso (6,170,174).
Regarding claim 4, the combined references teach, wherein the central portion, the first wing, and the second wing have a number of rows of the raised articulations (Davis, 32, 34, and 36 have a number of rows of 50, [0012], [0013], figures 1-3) and wherein the raised articulations of the central portion have smaller dimensions than the raised articulations of the first and the second wings (annotated 50 of 32 have smaller dimensions than the raised 50 of 34 and 36, annotated figure 2, while the figures do not show each of the raised articulations on 34, based on what is shown in the figures, 34 would be expected to have the same configuration of raised articulations as 36).
The combined references fail to teach, wherein the central portion, the first wing, and the second wing have an equal number of rows of the raised articulations.
Gesso, a protector for a wearer’s foot, Abstract, teaches, the central portion, the first wing, and the second wing have an equal number of rows of the raised articulations (“FIGS. 2 and 3 illustrate the shock absorbing liner 10 comprising a plurality of rigid protective shell members 12 held together by bendable elements 14 to afford foot protection without sacrificing free movement of the foot”, Col. 2-3 ln. 66-2, “Twelve protective shell members 12 are utilized in the preferred embodiment shown in FIGS. 1 and 2--lower toe protective shell members 18 to cover and extend about the lower toe region 78, upper toe protective shell members 20 to cover and extend about the upper toe region 80, middle upper foot protective shell members 22 to cover and extend about the middle upper foot region 82, and uppermost foot protective shell members 24 to cover and extend about the uppermost foot region 84. Each of the protective shell members 12 is shaped to conform to the corresponding interior portion of the upper shoe body 12 to which it is to be attached”, Col. 3 ln. 15-25, therefore, as shown in figure 2, the central portion, the first wing, and the second wing have an equal number of rows of 12, annotated figure 2, see also figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rows of the raised articulations of the central portion, the first wing, and the second wing of Davis an equal number of rows as taught by Gesso in order to provide the wear guard with raised articulations that are “shaped to conform to the corresponding interior portion of the upper shoe body 12 to which it is to be attached”, Col. 3 ln. 23-25.

Regarding claim 5, the combined references teach, the raised articulations of the central portion (Davis, the raised 50 of 32, figures 2 and 3) raised articulations of the first wing and the second wing (Davis, the raised 50 of 34 and 36, figures 2 and 3).
The combined references fail to teach, wherein the raised articulations of the central portion are configured to provide greater flexion than the raised articulations of the first wing and the second wing.
Gesso further teaches, wherein the raised articulations of the central portion are configured to provide greater flexion than the raised articulations of the first wing and the second wing (“FIGS. 2 and 3 illustrate the shock absorbing liner 10 comprising a plurality of rigid protective shell members 12 held together by bendable elements 14 to afford foot protection without sacrificing free movement of the foot”, Col. 2-3 ln. 66-2, “Each of the protective shell members 12 is shaped to conform to the corresponding interior portion of the upper shoe body 12 to which it is to be attached”, Col. 3 ln. 23-25, “One important feature of the present invention is the ability of the shock absorbing liner 10 to flex with the baseball shoe 70. The bending of the shock absorbing liner 10 can be achieved by means of bendable elements 14 joining the shell members 12 together such that the shock absorbing liner 10 flexes inwardly to conform to the bending of the shoe 70. This permits the shock absorbing liner 10 to afford protection to the upper foot portion and toe portion without significantly restricting the normal movement of the foot”, Col. 3 ln. 34-43, figure 2, therefore, since “the shock absorbing liner 10 flexes inwardly to conform to the bending of the shoe 70”, 12 of the central portion are configured to provide greater flexion than 12 of the first wing and the second wing, annotated figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the raised articulations of the central portion, the first wing, and the second wing of Davis as being configured to provide greater flexion than the raised articulations of the first wing and the second wing as further taught by Gesso in order to provide the wear guard with raised articulations that are “shaped to conform to the corresponding interior portion of the upper shoe body 12 to which it is to be attached”, Col. 3 ln. 23-25, which “permits the shock absorbing liner 10 to afford protection to the upper foot portion and toe portion without significantly restricting the normal movement of the foot”, Col. 3 ln. 40-43.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (2003/0167658) in view of Hess (2006/0021256).
Regarding claim 10, Davis teaches, wherein the vamp wear guard includes a central portion and a first wing extending from a first side of the central portion and a second wing extending from a second, opposite side of the central portion (12 includes an annotated central portion and an annotated first wing extending from an annotated first side of the annotated central portion and an annotated second wing extending from an annotated second, opposite side of the annotated central portion).
Davis fails to teach, wherein the first wing and the second wing have different shapes.
Hess, a metatarsal guard, Abstract, teaches, wherein the first wing and the second wing have different shapes (the first wing and the second wing have different shapes, see annotated figure 3, “The metatarsal guard 34 is arched to follow the natural shape of the top of the foot's instep (the metatarsal region)”, [0032], see also, [0037], Examiner notes: Applicant’s Specification in [0102] discloses “The shape of the vamp wear guard 1102 may be configured to accommodate contours of the footwear article 1100 and cover a target surface area of the vamp”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first wing, and the second wing of Davis as having different shapes as taught by Hess in order to provide a vamp wear guard that “is arched to follow the natural shape of the top of the foot's instep (the metatarsal region)”, [0032].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (2003/0167658) in view of Hess (2006/0021256) in view of Gesso (6,170,174).
Regarding claim 11, the combined references teach, wherein the rows of the raised articulations of the vamp wear guard are curved (rows of 11 of 12 are curved, figure 1) and the columns of the raised articulations are linear (the columns of 11 of 14 are linear, figure 1).
The combined references fail to teach, wherein the central portion, the first wing, and the second wing have an equal number of the rows of the raised articulations.
Gesso, a protector for a wearer’s foot, Abstract, teaches, the central portion, the first wing, and the second wing have an equal number of rows of the raised articulations (“FIGS. 2 and 3 illustrate the shock absorbing liner 10 comprising a plurality of rigid protective shell members 12 held together by bendable elements 14 to afford foot protection without sacrificing free movement of the foot”, Col. 2-3 ln. 66-2, “Twelve protective shell members 12 are utilized in the preferred embodiment shown in FIGS. 1 and 2--lower toe protective shell members 18 to cover and extend about the lower toe region 78, upper toe protective shell members 20 to cover and extend about the upper toe region 80, middle upper foot protective shell members 22 to cover and extend about the middle upper foot region 82, and uppermost foot protective shell members 24 to cover and extend about the uppermost foot region 84. Each of the protective shell members 12 is shaped to conform to the corresponding interior portion of the upper shoe body 12 to which it is to be attached”, Col. 3 ln. 15-25, therefore, as shown in figure 2, the central portion, the first wing, and the second wing have an equal number of rows of 12, annotated figure 2, see also figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rows of the raised articulations of the central portion, the first wing, and the second wing of Davis an equal number of rows as taught by Gesso in order to provide the wear guard with raised articulations that are “shaped to conform to the corresponding interior portion of the upper shoe body 12 to which it is to be attached”, Col. 3 ln. 23-25.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2003/0167658) in view of Bowerman (4,194,310).
Regarding claim 14, Davis teaches, wherein the raised articulations of a bottom row of the heel guard have upper surfaces (11 of a bottom row of 14 has upper surfaces, [0018], figure 1, see also [0007]).
Davis fails to teach, the raised articulations of a bottom row of the heel guard have flat upper surfaces.
Bowerman, footwear with raised articulations, Abstract, teaches, the raised articulations of a bottom row of the heel guard have flat upper surfaces (“a plurality of second cleats 22 molded integral therewith is attached to the opposite sides of the shoe upper as well as around the toe portion and heel portion of such upper. These second cleats 22 may each have a polygon-shaped ground engaging surface 24 and greatly improve traction when the athletic shoe is used for sports such as baseball, football or soccer requiring lateral movement and rapid changes in direction during which the shoe is partially twisted or rolled sideways so that such second cleats engage the artificial turf or other hard surface”, Col. 3 ln. 16-26, “said first and second cleats have their outer ends in the form of straight sided polygons”, claim 7, therefore, 22 of a bottom row of 20 have 24 (flat upper surfaces), figures 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bottom row of the raised articulations of the heel guard of Davis with flat upper surfaces as taught by Bowerman in order to provide the heel guard with raised articulations with a polygon-shaped ground engaging surface to greatly improve traction when requiring lateral movement and rapid changes in direction during which the shoe is partially twisted or rolled sideways so that such second cleats engage the artificial turf or other hard surface”, Col. 3 ln. 20-26. Which maintains the raised articulation function of providing friction.

Regarding claim 15, the combined references teach, wherein the flat upper surfaces of the raised articulations of the bottom row of the heel guard are configured to be treated by pad printing (the flat upper surfaces of 11 of the bottom row of 14 of Davis (flat upper surface as combined above as taught by Bowerman) are configured to be treated by pad printing, see also Davis [0007]).

Regarding claim language “configured to be treated by pad printing”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The flat upper surfaces of 11 of the bottom row of 14 of the combined references are configured to be treated by pad printing.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2003/0167658) in view of Gould et al. (2016/0331072)[Gould].
Regarding claim 17, Davis teaches, A footwear article (1, figure 1), a wear guard arranged across a metatarsal phalangeal region of the footwear article (12, [0018], figures 1 and 3C), the wear guard including a grid pattern of raised articulations with pivot points between the raised articulations (“The upper surface of the ball controlling portion is provided with a plurality of diamond shaped pieces of rubber 11a, 11b, 11c, . . . affixed to underlying elasticated layer 12”, therefore, 12 includes a grid pattern of 11 with pivot points between 11), a size of the raised articulations from a central portion of the wear guard and a perimeter of a sole structure of the footwear article (a size of 11 from an annotated central portion of 12 and a perimeter of 2 of 1, annotated figure 1).
Davis fails to teach, wherein a size of the raised articulations increase in directions away from a central portion of the wear guard and toward a perimeter of a sole structure of the footwear article.
Gould, footwear with metatarsal guards, Abstract, teaches, wherein a size of the raised articulations increase in directions away from a central portion of the wear guard and toward a perimeter of a sole structure of the footwear article (wherein a size of the raised articulations (created by 41G) increase in directions away from CL of 41 and toward a perimeter of 20 of 10, [0046], figures 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the raised articulations of Davis as increasing in directions away from a central portion as taught by Gould in order to provide a wear guard that “enhance[s] the flexibility of the guards when the foot flexes during a gait cycle of the wearer”, [0014].

Regarding claim 18, the combined references teach, wherein the wear guard has wings extending from either side of the central portion of the wear guard, the wings positioned along sides of the metatarsal phalangeal region (Davis, 12 has wings extending from either side of the annotated central portion of 12, the wings positioned along sides of the metatarsal phalangeal region, annotated figure 1) and wherein the wear is configured to have greater flexibility at the central portion than the wings wherein 12 is configured to have greater flexibility at the central portion than the wings (12 of Davis is configured to have greater flexibility at the annotated central portion than the wings, due to 11 of Davis increasing in directions away from a central portion, as combined above as taught by Gould, see Gould [0046], figure 3).

Regarding claim 19, the combined references teach, further comprising a heel guard arranged above a heel region of the footwear article and wherein the heel guard includes a grid pattern of raised articulations (Davis, 14 is arranged above a heel region of 1 and wherein 14 includes a grid pattern of 11, [0019], [0018], figures 1 and 3A-3C, note: reference number 14 is missing from the figures).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (2003/0167658) in view of Gould et al. (2016/0331072)[Gould] in view of McDonald et al. (5,319,869)[McDonald].
Regarding claim 20, the combined references teach, the heel guard (Davis, 14, [0019], [0018], figures 1).
The combined references fail to teach, further comprising a tab coupled to the heel guard along a bottom edge of the tab and wherein a top portion of the tab is detached from the footwear article.
McDonald, footwear with a heel guard, Abstract, teaches, further comprising a tab coupled to the heel guard along a bottom edge of the tab and wherein a top portion of the tab is detached from the footwear article (“Loop 27 extends upwardly from heel tab 25, with the inner portion of the loop secured to the rear portion of sleeve 11. Loop 27 facilitates easy entry and exit of the wearer's foot from the shoe”, Col. 4 ln. 16-19, therefore, 27 is coupled to 25 along a bottom edge of 27 and wherein a top portion of 27 is detached from the footwear article, figure 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide attached to the heel guard of Davis a tab as taught by McDonald in order to provide a tab that “facilitates easy entry and exit of the wearer's foot from the shoe”, Col. 4 ln. 16-19.






    PNG
    media_image1.png
    428
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    284
    498
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    593
    784
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    541
    673
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 3,108,386 by MacQuaid discloses an instep protector with first and second wings having different shapes. 
2. 2018/0116329 by Champagne discloses a monolithic body that is pad printed.
3. 2001/0022039 by Krajcir discloses a vamp wear guard with raised articulations in a grid pattern.
4. 5,528,841 by Pozzobon discloses a vamp wear guard and heel guard with raised articulations in a grid pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732